Citation Nr: 1637976	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to October 27, 2009, for the grant of service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran had active service from April 1958 to October 1980. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his August 2011 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.; in June 2016 he withdrew the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 1982 Board decision denied the Veteran service connection for bronchial asthma, and an unappealed June 1992 rating decision found new and material evidence had not been received to reopen the claim; clear and unmistakable error (CUE) in those decisions has not been alleged.

2.  After the June 1992 rating decision, the first communication from the Veteran evidencing an intent to file a claim of service connection for bronchial asthma was received on October 27, 2009.


CONCLUSION OF LAW

An effective date prior to October 27, 2009, for the grant of service connection for bronchial asthma is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the matter decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

The Veteran claims entitlement to an effective date earlier than October 27, 2009 for the grant of service connection for bronchial asthma.  Specifically, he claims that the effective date should go back to "1981 back when [he] first submitted [his] first request for compensation for this problem (or a more suitable date than Nov 2009)."  See Notice of Disagreement scanned into the electronic claims file on July 20, 2010.  Further, in his August 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran argues that he was awarded service connection for asthma in April 2010 "based on the same information used to deny [his] claim in 1981" and that he had asthma in service and continues to suffer from it.  As explained further below, the Board finds that an earlier effective date is not warranted. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In Sears, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior VA decision has not been raised by the Veteran or his representative, and, therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

[It is noted that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.]

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, a claim of entitlement to service connection for bronchial asthma was received in November 1980.  The claim was denied in a February 1981 rating decision.  The Veteran appealed this determination and the claim was denied by a May 1982 Board decision.  The Veteran sought to reopen the claim in March 1992 and an unappealed June 1992 rating decision found new and material evidence had not been received to reopen the claim.  The June 1992 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104 (2015).

In a statement received by VA on October 27, 2009, the Veteran again submitted an informal claim to reopen his claim for service connection for asthma.  

A careful review of the evidentiary record does not reflect any claim, formal or informal, requesting or evidencing a belief in entitlement to the benefit between the June 1992 final rating decision and the October 2009 claim.  Following development of the evidence after the October 2009 claim to reopen, including a March 2010 VA examination (which found that the Veteran's current asthma is "more likely than not (greater than 50/50 probability) ...a continuing manifestation of symptoms experienced while on active duty service), an April 2010 rating decision granted service connection for bronchial asthma, rated 30 percent from October 27, 2009, the date of receipt of his reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board has considered the Veteran's assertion that his asthma in service was not in remission and he has continued to suffer from it.  In this regard, it is noted that 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph, however, apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Consequently, this regulation does not apply to service connection claims.

The date of receipt of the instant claim to reopen is October 27, 2009.  There is no evidence or correspondence in the record raising a claim for asthma received between the unappealed June 1992 rating decision and the October 27, 2009 petition to reopen.  Therefore, October 27, 2009 is the earliest possible (and appropriate) effective date for the grant of service connection for bronchial asthma.

The facts pertaining to this claim are clear; there is no doubt to be resolved.  Accordingly, the appeal in this matter must be denied.


ORDER

An effective date prior to October 27, 2009 for the award of service connection for bronchial asthma is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


